DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on April 22, 2021, is acknowledged by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Takeuchi (WO 2016194564 A1) is the closest art to the claimed invention. Takeuchi discloses a valve (200, fig. 10, as indicated below, the air flow for device 300 is similar to device 200, therefore the description below describes the fluid flow as illustrated in figs. 8 and 9 for open and closed passages) comprising: a first plate (192) having at least one first vent hole (100); a second plate (191) positioned to face a main surface (adjacent to upper chamber 134) of the first plate and having a second vent hole (112); a valve chamber (131, 132, 133, 134) positioned between the first plate and the second plate; a valve body (170) positioned between the first plate and the second plate and having a third vent hole (160), the valve body causing the first vent hole and the second vent hole not to be in communication with each other when a periphery of the third vent hole is in contact with the first plate and the second plate (illustrated in fig 1), and causing the first vent hole and the second vent hole to be in communication with each other when the periphery of the third vent hole is separated from the first plate and the second plate (illustrated in fig. 8); an exhaust path-forming plate (286) positioned between the second plate and the valve body, forming a first flow path (fig. 9) between the exhaust path-forming plate and the valve body, forming at least one second flow path (fig. 8) between the exhaust path-forming plate and the second plate, and having a fourth vent hole (113) through which the first flow 
Takeuchi substantially discloses the claimed invention, except a minimum cross-sectional area of the second flow path or a cross-sectional area of the fifth vent hole is smaller than a cross-sectional area of an opening of the fourth vent hole.

    PNG
    media_image1.png
    451
    449
    media_image1.png
    Greyscale

TAKEUCHI – FIGURE 10
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753